Exhibit 10.1

SEPARATION AGREEMENT

This SEPARATION AGREEMENT (this “Agreement”) is entered into as of December 31,
2012, between SIFCO Industries, Inc., an Ohio corporation (the “Company”), and
Frank Cappello (“Executive”).

RECITALS

A. Executive has been employed by the Company as its Vice President and Chief
Financial Officer.

B. Executive and the Company are parties to a Confidentiality and Assignment of
Inventions Agreement dated February 21, 2000 (“Inventions Agreement”).

C. Executive and the Company have mutually agreed to terminate the employment
relationship effective on December 31, 2012 (the “Termination Date”).

D. Executive and the Company desire to provide for a smooth transition of
Executive’s responsibilities and to resolve all issues regarding his employment
with and separation from the Company. Accordingly, and without admitting any
liability or wrongdoing whatsoever, they are entering into this Agreement.

In consideration of the promises and mutual agreements, provisions, and
covenants contained in this Agreement and other good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the parties agree as
follows:

AGREEMENTS

 

  1.1 Executive hereby acknowledges, covenants, and agrees:

 

  (a) That his employment with the Company as Vice President and Chief Financial
Officer will be terminated effective as of the Termination Date, and he hereby
resigns from any and all other positions held with the Company and any affiliate
thereof as of the Termination Date.

 

  (b)

To release and discharge forever the Company and its: (i) affiliated companies
and entities, (ii) present and former directors, shareholders, officers,
employees, agents, and attorneys, (iii) predecessors, (iv) successors,
(v) insurance carriers, and (vi) assigns (the Company and (i) through (vi) are
sometimes hereinafter collectively referred to as the “Company and All Related
Parties”), and each of them, from all liabilities, claims, causes of action,
charges, complaints, obligations, costs, losses, damages, injuries, attorneys’
fees, and other legal responsibilities, of any form whatsoever, whether known or
unknown, foreseen or unforeseen, anticipated or unanticipated, suspected or
unsuspected, manifest or latent, which Executive now owns or holds, has at any
time heretofore owned or held or may at any time own or hold by reason of any
matter or thing arising from any cause whatsoever prior to the Effective Date of
this



--------------------------------------------------------------------------------

  Agreement, and without limiting the generality of the foregoing, from all
claims, demands, and causes of action based on, relating to, or arising out of
Executive’s status as a shareholder, or ownership of shares, in the Company, or
Executive’s employment with the Company or any of its affiliates, compensation
for such employment, or the termination of such employment relationship,
including but not limited to claims for breach of contract, defamation, invasion
of privacy, wrongful discharge, retaliatory discharge based on the asserted
engagement of any type of protected activity, or whistleblowing including,
without limitation, under the Sarbanes-Oxley Act, or those claims arising under
the Americans With Disabilities Act, the Age Discrimination in Employment Act,
Title VII of the Civil Rights Act of 1964, Ohio Revised Code Chapter 4112,
Section 4113.52 of the Ohio Revised Code, and any other federal, state, or local
laws prohibiting age, sex, race, national origin, disability, or any other forms
of discrimination or sexual or other forms of harassment. The foregoing shall
not release any rights under this Agreement or the obligation of the Company to
indemnify or advance expenses, or the rights to indemnification or advancement
of any expenses that Executive has, pursuant to any director and officer or
other insurance policy the Company maintains or has maintained (including
self-insurance), the General Corporation laws of the State of Ohio or other
applicable state or jurisdiction or pursuant to the articles of incorporation or
code of regulations of the Company.

 

  (c)

That (i) he has made no assignment and will make no assignment of the claims,
demands, causes of action, or other rights released herein; and (ii) other than
for a claim brought by him challenging the validity of this Agreement under the
Age Discrimination in Employment Act, he will not institute any legal
proceedings or, absent an order from a court of competent jurisdiction,
participate in any manner in any civil lawsuit based upon, arising out of, or
relating to any claim, demand, cause of action, or other right released herein.
In the event any such civil lawsuit is initiated by Executive or any assignee or
successor of Executive, Executive agrees to repay to the Company all
consideration paid by the Company under this Agreement upon the demand of the
Company. Executive further agrees to indemnify and hold harmless the Company and
All Related Parties against any loss or liability whatsoever, including but not
limited to reasonable attorneys’ fees, caused by or incurred in any action
before any court, which is brought by or on behalf of Executive or Executive’s
successors in interest if such action arises out of, is based on, or is related
to any claims, demands, causes of action, or other rights released herein. The
foregoing shall not prohibit Executive from filing a charge of discrimination
with the United States Equal Employment Opportunity Commission or the Ohio Civil
Rights Commission, however, Executive acknowledges and agrees that this
Agreement waives and releases any right to individual relief at law or equity
that Executive may

 

2



--------------------------------------------------------------------------------

  otherwise have in connection with any proceeding arising out of any such
charge of discrimination.

 

  (d) Executive hereby acknowledges and agrees that in the course of his
employment with Company Executive has had access to certain proprietary and
Confidential Information of the Company. Executive agrees (i) to hold the
Confidential Information in strict confidence, (ii) not to disclose such
Confidential Information to others, and (iii) not to use the Confidential
Information in any way. For purposes of this Agreement, Confidential Information
shall include but not be limited to: business plans and strategies, marketing
plans and strategies, customer lists, customer purchasing information, customer
contact information, product design and development information, methods of
operation, technical services, non-public financial information, business
development plans and strategies, system analyses, quality control programs and
information, computer programs, software and hardware configurations,
information regarding the terms of the Company’s relationships with suppliers,
pricing information, processes and techniques, creations, innovations, and any
other information which the Company may reasonably treat or designate as
confidential from time to time. The Company believes that all Confidential
Information constitutes trade secret information under applicable law. Executive
shall, however, maintain the confidentiality of all Confidential Information
whether or not ultimately determined to be a trade secret.

 

  (e) That he will not apply for or seek re-employment with the Company or any
affiliate thereof at any time in the future, and acknowledges that the Company
shall have no obligation to consider him for employment at any time in the
future.

 

  (f) To the best of his knowledge and belief, he has already reported to the
Company any actions or inactions by the Company or any Related Parties that
could constitute the basis for a claimed violation of any federal, state, or
local law or regulation.

2.1 The Company hereby acknowledges and agrees that upon Executive’s prior
execution and delivery of this Agreement to the Company, the Company shall,
following the Effective Date (as defined in paragraph 3.7 of this Agreement):

 

  (a) Pay Executive, on the first regular payroll date, following the Effective
Date, less all required federal, state, and local income and employment taxes
and related deductions and withholdings, the following amounts:

i) Severance pay in a lump sum amount equal to the sum of one and one-half
(1.5) times Executive’s base salary in effect on the Termination Date (total
amount of 274,392).

 

3



--------------------------------------------------------------------------------

ii) Severance pay in a lump sum amount equal to one and one-half (1.5) times
Executive’s average annual incentive compensation during the prior three year
period ($91,540.50).

iv) A lump sum amount equal to one week’s accrued but unused vacation time
($3,517.85).

 

  (b) Pay Executive, on January 15, 2014, severance pay in a lump sum amount
equal to one times Executive’s base salary in effect on the Termination Date
($182,928), less all required federal, state, and local income and employment
taxes and related deductions and withholdings.

 

  (c) Deliver to Executive, on January 15, 2014, 9,818 shares of Company stock,
less all required federal, state, and local income and employment taxes and
related deductions and withholdings, which such deductions and withholdings may
be taken from the severance payment described in Section 2.1(b).

 

  (d) Provide, at its expense, executive outplacement services with Dise &
Company for a period of twelve (12) months following the Termination Date. If
Executive does not initiate participation in outplacement services within one
month of the Termination Date, such services will not be available to him.
Further, to the extent that Executive does not actively participate in such
outplacement services at any point during the twelve (12) months, such services
shall be discontinued.

2.2 Executive’s coverage under the Company’s dental, long term and short term
disability, life, and any other insurance plans or policies in which Executive
participated immediately prior to the Termination Date, as well as any such
insurance obtained by Executive and reimbursed by the Company immediately prior
to the Termination Date will cease on the Termination Date, subject to
Executive’s right to continue dental coverage under the Consolidated Omnibus
Budget Reduction Act of 1986 (“COBRA”). The Company will provide any notices
regarding the foregoing as required by law. The Company will provide and pay
Executive a lump sum equal to $2,172 for COBRA coverage for Executive, for
twenty-four (24) months for continued dental coverage under the Company’s dental
plan, provided Executive properly elects such COBRA coverage. Notwithstanding
the foregoing, the COBRA coverage under the Company’s dental plan will only be
available to Executive for a maximum of eighteen (18) months, or such shorter
period of time as required by applicable law. In addition, the Company will pay
Executive a lump sum equal to $32,265 which is the equivalent of twenty-four
(24) months of family medical coverage under the Company’s group medical plan.
The lump sum payment for dental coverage and the lump sum payment for medical
coverage, less all required federal, state and local income and employment taxes
and related deductions and withholdings, will be paid on the first regular
payroll date following the Effective Date.

 

4



--------------------------------------------------------------------------------

2.3 The Company and Executive acknowledge that Executive is forfeiting the
Performance Shares pursuant to those certain Performance Shares Award Agreements
between the Company and Executive dated as of November 4, 2010, and November 11,
2011.

2.4 The Company agrees that Executive may retain the computer that he has been
using while employed by the Company, subject to the confidentiality provisions
of Section 1.1.

2.5 The Company acknowledges that Executive has certain personal effects, which
are his personal possessions and which Executive shall have a right to remove
from the Company on or before the Termination Date. Executive and the Company
will cooperate in good faith in the review of the Company’s files and documents
to determine those items that Executive may retain. Executive’s retention of any
such items shall be subject to his confidentiality and nondisclosure obligations
under this Agreement and any nondisclosure agreement.

2.6 The Company agrees to provide Executive in advance with sufficient time for
review (which shall be deemed to be no less than 24 hours by Email), any press
release or filing to be made publicly, or with the Securities and Exchange
Commission or the New York Stock Exchange, which has as its subject the
termination of Executive’s relationship with the Company; provided, however, the
Company will need to only provide the portion of the press release or filing
that deals with Executive.

2.7 The Company releases and forever discharges Executive, his heirs, attorneys,
successors, and assigns, and each of them, from all liabilities, claims, causes
of action, charges, complaints, obligations, costs, losses, damages, injuries,
attorneys’ fees, and other legal responsibilities, of any form whatsoever,
whether known or unknown, foreseen or unforeseen, anticipated or unanticipated,
suspected or unsuspected, manifest or latent, which the Company now holds, has
at any time heretofore owned or held, or may at any time own or hold by reason
of any matter or thing arising from any cause whatsoever prior to the Effective
Date of this Agreement.

2.8 That (i) the Company has made no assignment and will make no assignment of
the claims, demands, causes of action, or other rights released herein; and
(ii) it will not institute any legal proceedings or, absent an order from a
court of competent jurisdiction, participate in any manner in any civil lawsuit
based upon, arising out of, or relating to any claim, demand, cause of action,
or other right released herein.

3.0 Executive shall fully cooperate with the Company in the transition of his
duties and responsibilities by being reasonably available to answer questions
and other inquiries by telephone.

3.1 Subject to paragraph 2.4, Executive covenants and represents that he has
returned, or will return before the Effective Date of this Agreement, to the
Company all of the Company’s property of any kind in his possession or the
possession of his agents including, without limitation, all keys, credit cards,
files, papers, documents, and devices

 

5



--------------------------------------------------------------------------------

for holding electronic information. Executive further agrees that he will not,
without prior written consent of the Company, directly or indirectly, disclose,
reveal, or communicate, or cause or allow to be disclosed, revealed, or
communicated, to any third party any of the Company’s or its affiliates’
confidential matters, non-public information, proprietary information, or trade
secrets.

3.2 All provisions of this Agreement will be binding on and inure to the benefit
of the dependents, successors, heirs, executors, representatives,
administrators, and assigns of Executive, and the Company and All Related
Parties.

3.3 With the exception of the Inventions Agreement, the Performance Shares Award
Agreements, the conversion rights to any insurance benefits, the vested rights
in the Company’s 401(k) Plan, and Executive’s COBRA rights, all of which shall
remain in full force and effect, this Agreement constitutes the entire agreement
among the parties and supersedes and extinguishes all prior negotiations and
agreements among the parties. It is further agreed that, other than the payments
and entitlements specifically referenced in this Agreement, all payments due
Executive as a result of his employment, whether salary, severance, bonus,
commission, stock options, membership interest, stock grant, or other payments,
have been made and that Executive is due no other payments whatsoever, except
those specifically provided for herein.

 

  3.4 Executive and the Company further acknowledge and agree:

 

  (a) Neither Executive nor any of the individuals within the Company (including
All Related Parties) with knowledge of this Agreement will make any statement or
otherwise communicate, divulge, or disseminate any information regarding the
events, discussions, or communications relating to or leading up to this
Agreement, to any person or entity, other than the information set forth in the
Company’s Form 8-K filing regarding Executive’s separation from employment and
this Agreement, and any subsequent filings required under the rules of the
Securities and Exchange Commission or the New York Stock Exchange. Nothing
herein shall limit any communication that Executive may have with his legal
advisor, nor by the Company with its legal advisor and independent registered
audit firm, provided that Executive and the Company, as applicable, will cause
them to comply with this paragraph 3.4(a). Furthermore, subject to the
limitations in paragraph 3.1 of this Agreement, nothing shall limit Executive’s
duty to respond to any request by the Company’s Board of Directors or a
committee thereof, any attorney representing the Company, or in response to a
lawfully issued subpoena from a court or agency of competent jurisdiction,
provided that in the event Executive receives such a subpoena, he shall provide
notice to the Company within two (2) days of receipt thereof to enable the
Company to move to quash or otherwise limit such subpoena. Furthermore,
Executive agrees not to oppose any action by the Company in connection with any
such subpoena.

 

6



--------------------------------------------------------------------------------

  (b) Executive and the Company agree they will not make any disparaging remarks
about the other. Disparagement for purposes of this Agreement means to engage in
any act or omission that would in either case subject Executive or the Company
to public disrespect, scandal, or ridicule, or have a material adverse effect on
their businesses, results of operations, financial conditions, reputations, or
standing in the community.

 

  (c) For purposes of paragraphs 3.1 and 3.4 of this Agreement, Executive and
the Company acknowledge that the term “Company” includes the Company and All
Related Parties as defined in paragraph 1.1(b) of this Agreement.

 

  (d) Executive retains any and all rights that he may have as a shareholder of
the Company under Ohio law, the Company’s Articles of Incorporation, or the
Company’s Code of Regulations, except to the extent any such right is expressly
waived, released, prohibited, or otherwise restricted by this Agreement.

3.5 Executive and the Company acknowledge that they understand the terms of this
Agreement, that they have had the opportunity to review it with legal counsel of
their own choosing, and that they are relying solely on the contents of this
Agreement and are not relying on any other representation whatsoever as an
inducement to enter into this Agreement.

3.6 This Agreement will be construed and enforced in accordance with the laws of
the State of Ohio. This Agreement may not be varied, altered, modified,
canceled, changed, or in any way amended, except by written agreement, signed by
both parties.

3.7 Executive acknowledges that he is aware of his right to revoke this
Agreement at any time within the seven (7) day period following the date this
Agreement is signed by him and that, unless so revoked by written notice to the
Company, this Agreement will become effective as of the thirtieth (30th) day
following the date he receives the Agreement (the “Effective Date”). Executive
further acknowledges that the payments to him specified in this Agreement will
be paid only after the expiration of such seven (7) day revocation period.

3.8 Executive and the Company further acknowledge that (a) they have read this
Agreement, (b) the Company has offered Executive a period of twenty-one
(21) days for Executive to consider whether to enter into this Agreement, and
Executive has either considered this Agreement and its terms for that period of
time or has knowingly and voluntarily waived his right to do so, (c) the Company
has advised Executive in writing to consult with an attorney prior to his
signing this Agreement, (d) they are each signing this Agreement voluntarily
with full knowledge that it is intended, to the maximum extent permitted by law,
as a complete release and waiver of all claims, and without any coercion, undue
influence, threat, or intimidation of any kind or type whatsoever, and
(e) nothing herein constitutes any admission of liability or wrongdoing on the
part of

 

7



--------------------------------------------------------------------------------

Executive or the Company. The Company represents that it has the full authority
to enter into this Agreement and that the terms and conditions are fully binding
upon it.

3.9 Certain payments contemplated by this Agreement may be “deferred
compensation” for purposes of Section 409A of the Internal Revenue Code
(“Code”). Accordingly, the following provisions shall be in effect for purposes
of avoiding or mitigating any adverse tax consequences to the Executive under
Section 409A:

 

  (e) A termination of employment will not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits upon or following a termination of employment, unless such
termination is also a “separation from service” within the meaning of Code
Section 409A, for purposes of any such provision of this Agreement, references
herein to “termination,” “termination of employment,” or similar terms will mean
“separation from service.”

 

  (f) The intent of the parties hereto is that payments and benefits under this
Agreement comply with or be exempt from Code Section 409A and the regulations
and guidance promulgated thereunder, and, accordingly, to the maximum extent
permitted, this Agreement will be interpreted to be in compliance therewith or
exempt therefrom. In no event whatsoever will the Company be liable for any
additional tax, interest, or penalty that may be imposed on Executive by Code
Section 409A or damages for failing to comply with Code Section 409A.

 

  (g) To the extent any provisions of this Agreement would otherwise contravene
one or more requirements or limitations of Code Section 409A, then the Company
and Executive may, within any applicable time period provided under the Treasury
Regulations issued under Code Section 409A, effect through mutual agreement the
appropriate amendments to those provisions that are necessary to bring the
provisions of this Agreement into compliance with Code Section 409A, provided
such amendments shall not reduce the dollar amount of any such item of deferred
compensation or adversely affect the vesting provisions applicable to such item,
or otherwise reduce the present value of that item. If any legislation is
enacted during the term of this Agreement which imposes a dollar limit on
deferred compensation, then Executive will cooperate with the Company in
restructuring any items of compensation under this Agreement that are deemed to
be deferred compensation subject to such limitation, provided such restructuring
shall not reduce the dollar amount of any such item, adversely affect the
vesting provisions applicable to such item, or otherwise reduce the present
value of that item.

 

  (h)

Notwithstanding any provision to the contrary in this Agreement, if (i) the
Company, in its good faith discretion, determines that any payments or benefits
described in this Agreement would constitute non-exempt deferred compensation
for purposes of Code Section 409A and (ii)

 

8



--------------------------------------------------------------------------------

  Executive is a “specified employee” (within the meaning of Code Section 409A
and the Treasury Regulations thereunder) at the time of his termination of
employment, then such payments or benefits shall not be made or paid to the
Executive prior to the earlier of (x) the expiration of the six (6) month period
measured from the date of such “separation from service” or (y) the date of his
death (the “Delay Period”). Upon the expiration of the Delay Period, all
payments deferred pursuant to the foregoing shall be paid in a lump sum to
Executive, and any remaining payments due under this Agreement shall be paid in
accordance with the normal payment dates specified for them in this Agreement.

 

  (i) For purposes of Code Section 409A, Executive’s right to receive any
installment payment pursuant to this Agreement will be treated as a right to
receive a series of separate and distinct payments.

 

  (j) Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., “payment will be made within thirty
(30) days following the Termination Date”), the actual date of payment within
the specified period will be determined solely by the Company.

 

  (k) To the extent that reimbursements or other in-kind benefits under this
Agreement constitute non-exempt deferred compensation for purposes of Code
Section 409A, (i) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by Executive, (ii) any right to such
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (iii) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

4.0. NOTICES. For purposes of this Agreement, all communications provided for
herein shall be in writing and shall be deemed to have been duly given when hand
delivered or mailed by United States Express mail, postage prepaid, addressed as
follows:

 

  (a) If the notice is to the Company:

SIFCO Industries, Inc.

970 East 64th Street

Cleveland, OH 44103-1694

Attn: Chief Executive Officer

With a Copy to:

Benesch, Friedlander, Coplan & Aronoff, LLP

 

9



--------------------------------------------------------------------------------

200 Public Square, Suite 2300

Cleveland, OH 44114-2378

Attn: Megan L. Mehalko, Esq.

 

  (b) If the notice is to the Executive:

Mr. Frank Cappello

34230 Rosewood Trail

Willoughby Hills, OH 44094

or to such other address as either party hereto may have furnished to the other
in writing and in accordance herewith; except that notices of change of address
shall be effective only upon receipt.

IN WITNESS WHEREOF, this Agreement has been executed by or on behalf of each of
the parties hereto as of the date first written above.

 

      SIFCO INDUSTRIES, INC.

/s/ Frank Cappello

      By:   

/s/ Michael Lipscomb

FRANK CAPPELLO      

Print Name and Title: Michael Lipscomb,

President and Chief Executive Officer

Date of Execution: December 27, 2012       Date of Execution: December 31, 2012

 

10